           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SYMPHONY DIAGNOSTIC
SERVICES NO. 1, LLC                                        PLAINTIFF

v.                       No. 4:18-cv-463-DPM

RYAN KINGERY;
CLEARVIEW DIGITAL
IMAGE, LLC; and, DOES 1-10                             DEFENDANTS

                               ORDER
     For the reasons stated on the record during the 22 October 2018
telephone conference, the motion for a preliminary injunction, NQ 31, is
denied without prejudice as premature.       To complete the record,
addendum with color exhibits to the amended complaint, NQ 21 & 22,
and with all exhibits to the injunction motion, NQ 31, due by 26 October
2018. Notice of agreed and targeted phase one discovery plan due by
31 October 2018.
     So Ordered.


                                 D.P. Marshall, Jr.
                                 United States District Judge
